Citation Nr: 1219860	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  11-19 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran had active service from March 1951 to March 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in August 2010, a statement of the case (SOC) was issued in May 2011, and a substantive appeal was received in July 2011.

The Veteran testified at a Board videoconference hearing in March 2012.  A transcript of this hearing is of record and includes a waiver of initial consideration by the RO of additional evidence not previously considered in its adjudication of the Veteran's claim for an increased rating for PTSD.  The additional evidence (consisting of January to March 2012 VA treatment records) was received in April 2012 and was also accompanied by a waiver of initial RO consideration.  

The Board observes that the Veteran also initiated an appeal of a denial of an increased rating for ankylosis of the left little finger, as documented in a November 2010 SOC.  However, he did not perfect the appeal of that issue for Board review through submission of a timely substantive appeal.

The  issue of an earlier effective date for service connection for PTSD has been raised by the record.  (See March 2012 videoconference hearing transcript and May 2012 Written Brief Presentation.)  In addition, in the May 2012 Written Brief Presentation, the Veteran's respresentative refers to "the 2009 denial for several claimed limb conditions" which was "clear and unmistakable error."  These matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over these matters and they are referred to the AOJ for appropriate action.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board acknowledges that the appeal has been advanced on the Board's docket under 38 C.F.R. § 20.900(c) and regrets delay in appellate review.  However, for the reasons explained below, the Board finds that further development of the record is necessary to properly address this matter.

The record strongly suggests that the Veteran's PTSD symptoms have increased in severity since his last VA examination, which was administered in June 2010, now nearly two years ago.  VA treatment records show that the Veteran was hospitalized in December 2011 for 3 weeks in an intensive care unit after he started having headaches (subsequent to an October 2011 motor vehicle accident).  These records appear to show an increase in symptoms of anxiety, sleep disturbance, and cognitive disturbance.  Since these symptoms may also be associated with the PTSD, the Board finds that another VA examination is appropriate to ascertain the current severity of impairment due to the PTSD.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should obtain any VA treatment records (not already of record) relevant to the appeal since March 2012.  The RO should also ask the Veteran to identify and provide any authorizations necessary for VA to obtain records from all providers of treatment or evaluation in connection with injuries sustained in the October 2011 motor vehicle accident.

2.  After obtaining the VA and private records described above, the RO should then arrange for a psychiatric examination of the Veteran to assess his PTSD.  His claims file must be reviewed by the examiner in conjunction with the examination.  All PTSD symptoms should be clearly reported to allow for application of VA rating criteria. 

The examiner should also distinguish, if possible, the symptoms (and associated functional impairment) shown due to PTSD from any symptoms (and impairment) due solely to coexisting non-service-connected psychiatric diagnoses (to include as a result of the October 2011 motor vehicle accident).  If such distinction cannot be made, it should be so noted.  

3.  After completion of the above, the RO should review the expanded record and readjudicate the Veteran's claim.  If it remains denied, the appellant and his representative should be furnished a supplemental SOC and be given the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must 


be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


